                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

  PRATT LAND & DEVELOPMENT, LLC,                       )
                                                       )
                   Plaintiff,                          )
                                                       )
  v.                                                   )              No. 1:19-cv-010
                                                       )
  CITY OF CHATTANOOGA, et al.,                         )
                                                       )
                   Defendants.                         )


                                   MEMORANDUM OPINION

            This matter is before the Court on Defendant Chip Henderson’s motion to dismiss

  [Doc. 12] and Memorandum in Support thereof [Doc. 13]. Plaintiff has responded [Doc.

  20]. Defendant Henderson has not replied, and the time for doing so has long expired. See

  E.D. Tenn. L.R. 7.1(a). Plaintiff later filed a notice requesting oral argument on the motion

  to dismiss [Doc. 34]. The Court does not conduct oral argument on motions to dismiss as

  a matter of course and concludes that oral argument on this matter is unnecessary. For the

  reasons stated herein, Defendant Henderson’s motion to dismiss [Doc. 12] will be

  GRANTED.

       I.      BACKGROUND

            In its complaint, Plaintiff alleges that, in 2018, it purchased property located at 1001

  Read’s Lake Road in Chattanooga, Tennessee (“the Property”), along with several adjacent

  parcels, intending to develop multifamily housing on the Property, which was consistent

  with the Property’s C-2 zoning classification. [Doc. 1-1, pp. 6-7]. Prior to 2002, the




Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 1 of 11 PageID #: 1062
  Property had been zoned as C-1 Highway Commercial Zone, but in 2002, the C-1 category

  was removed, and the Property was rezoned to C-2 Convenience Commercial Zone, which

  permits the construction of dwellings including multifamily housing. [Id. at 6]. Plaintiff

  allegedly spent in excess of $100,000 on engineering, soil testing, surveying, and legal

  issues related to developing the multifamily housing on the Property. [Id. at 7].

         Plaintiff alleges that in April 2018, Defendant Henderson introduced Resolution No.

  29428, which directed the Chattanooga City Attorney’s Office to file a zoning application

  on behalf of the Council requesting conditions be imposed on the use of the Property. [Id.].

  This resolution was passed on April 24, 2018. [Id.]. The Council then proceeded to file a

  zoning application, Case No. 2018-0117 (“the Zoning Case”) with the Chattanooga

  Hamilton County Regional Planning Authority (“the Planning Commission”) on April 30,

  2018. [Id. at 8]. In the Zoning Case, the Council sought to change the zoning of the property

  from C-2 to C-2 with Conditions. The Conditions would prohibit residential uses and allow

  only those permitted uses under the former C-1 zone classification. [Id.]. Plaintiff alleges

  that the Council did not seek to condition any other C-2 zoned property in the city, but

  targeted Plaintiff and the Property to prevent Plaintiff from developing multifamily

  housing. [Id. at 9].

         The Planning Commission heard the Zoning Case on September 10, 2018, and

  ultimately recommended that the Council deny the Zoning Case, stating that the Zoning

  Case would set the precedent of the City rezoning a single property rather than a larger

  area. [Id. at 10]. Thereafter, the Council heard the matter at the October 9, 2018 Council

  meeting, at which counsel for Plaintiff spoke in favor of denying the Zoning Case. [Id. at

                                               2

Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 2 of 11 PageID #: 1063
  11]. Nevertheless, the Council voted to pass the Zoning Case on First Reading, and on

  October 16, 2018, the Council voted to approve Ordinance 13377, which amended the City

  of Chattanooga Zoning Ordinance to impose the conditions sought by the Zoning Case.

  [Id. at 12].

           Plaintiff alleges that the passage of Ordinance 13377 was arbitrary and capricious

  and did not follow the requirements of the Zoning Ordinance and Tennessee law. [Id. at

  12-13]. As a result of the ordinance, Plaintiff is unable to develop any residences on the

  Property. [Id. at 13]. Plaintiff states that none of the new permitted uses are economically

  feasible given the surrounding area, and therefore, the Property now has no market value.

  [Id. at 14].

           Plaintiff seeks declaratory relief that the ordinance is invalid and that it has vested

  rights in the property (Counts 1 and 2). [Id. at 15-17]. Plaintiff also raises claims for

  violation of substantive due process under the Tennessee and U.S. constitutions (Counts 3

  and 4), violation of equal protection under the Tennessee and U.S. constitutions (Counts 5

  and 6), violation of procedural due process under the Tennessee and U.S. constitutions

  (Counts 7 and 8), violation of the takings clause of the Tennessee constitution (Count 9),

  inverse condemnation under Tenn. Code Ann. § 29-16-123 (Count 10), and a claim for

  attorneys’ fees (Count 11). [Id. at 18-32].

     II.      STANDARD OF REVIEW

           Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a complaint may

  be dismissed for failure to state a claim if a plaintiff fails to proffer “enough facts to state

  a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                                  3

Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 3 of 11 PageID #: 1064
  (2007). When considering a Rule 12(b)(6) motion, a court must treat all the well-pleaded

  allegations of the complaint as true and construe all the allegations in the light most

  favorable to the non-moving party. DIRECTTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir.

  2007). However, the Court “need not accept as true legal conclusions or unwarranted

  factual inferences, and [c]onclusory allegations or legal conclusions masquerading as

  factual allegations will not suffice.” In re Travel Agent Comm’n Antitrust Litig., 583 F.3d

  896, 903 (6th Cir. 2009) (internal citations and quotation marks omitted). Dismissal under

  Rule 12(b)(6) “is proper when there is no set of facts that would allow the plaintiff to

  recover.” Carter by Carter v. Cornwell, 983 F.2d 52, 54 (6th Cir. 1993); see also Mezibov

  v. Allen, 411 F.3d 712, 716 (6th Cir. 2005) (“To survive a motion to dismiss under Rule

  12(b)(6), a complaint must contain either direct or inferential allegations respecting all the

  material elements to sustain a recovery under some viable legal theory.”).

     III.    ANALYSIS

             a. Official Capacity

         Henderson first argues that Plaintiff sued the City of Chattanooga on the same

  grounds as he sued Henderson in his official capacity, so the claims are duplicative. [Doc.

  13, p. 5]. Henderson contends that, in his official capacity, he is not a separate, suable entity

  under the Civil Rights Act, and the claims raised are actually claims against the City itself.

  [Id. at 5-6]. In response, Plaintiff agrees to the dismissal of Henderson in his official

  capacity only. [Doc. 20, p. 2, n. 1]. In light of Plaintiff’s concession on this matter, the

  Court will GRANT Henderson’s motion to dismiss as to any claims raised against him in



                                                 4

Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 4 of 11 PageID #: 1065
  his official capacity. All claims raised against Henderson in his official capacity will be

  DISMISSED.

             b. Legislative Immunity

         Henderson next argues that when he voted for the zoning change, he was acting in

  his legislative capacity, and therefore, he enjoys absolute immunity from suit. [Doc. 13 at

  6]. Henderson notes that the Sixth Circuit has extended absolute immunity to local

  legislators. [Id. at 7].

         Plaintiff responds that the doctrine of legislative immunity applies only to local

  legislators engaging in legitimate legislative activity, not when a zoning action singles out

  specific individuals for disparate treatment. [Doc. 20 at 2]. First, Plaintiff alleges that,

  because Henderson’s actions regarding the zoning ordinance singled out a specific

  individual, it was administrative, rather than legislative, and therefore, not entitled to

  immunity under Sixth Circuit law. [Id. at 3]. Second, Plaintiff contends that, even

  traditionally legislative actions that are taken in bad faith, because of corruption, or in

  furtherance of personal, rather than public, interests, are not protected by legislative

  immunity. [Id.]. Plaintiff contends that he has alleged, and will prove, that Henderson is

  not entitled to legislative immunity because his actions go well beyond voting on a piece

  of rezoning legislation and instead encompass a “months-long crusade to strip [Plaintiff]

  of the right to develop its property.” [Id. at 4].

         The Court first notes that Plaintiff’s arguments against legislative immunity rely

  heavily on arguments from Haskell v. Washington Township, 864 F.2d 1266, 1277-78 (6th

  Cir. 1988), a case which has received severe negative treatment since its decision and has

                                                  5

Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 5 of 11 PageID #: 1066
  been mostly overruled regarding legislative immunity by the Supreme Court in Bogan v.

  Scott-Harris, 523 U.S. 44, 54-55 (1998). Even the cases Plaintiff references are

  distinguishable from this case in that motions to dismiss were denied, not for passing a new

  zoning ordinance, but for other reasons. See Muslim Cmty. Ass'n of Ann Arbor & Vicinity

  v. Pittsfield Charter Twp., 947 F. Supp. 2d 752, 760 (E.D. Mich. 2013) (holding that the

  individual defendants were not entitled to legislative immunity with respect to their

  decision to deny the plaintiff’s rezoning application, but were entitled to immunity

  regarding the decision to not schedule a hearing before the Board of Trustees to address

  the application); Jaggers v. City of Alexandria, No. 08-5213, 2009 WL 233244, at *4 (6th

  Cir. Feb. 2, 2009) (applying the standard set forth in Bogan, 523 U.S. at 54-55, and finding

  that introducing a budget and voting on and signing an ordinance into law were legislative

  for purposes of legislative immunity, but defendants could not establish as a matter of law

  that they were entitled to immunity regarding the decision to deny the plaintiff’s proposed

  development plan).

         Further, Plaintiff’s second argument, that Henderson is not entitled to legislative

  immunity as a result of bad faith, corruption, or primarily in furtherance of personal instead

  of public interests also relies solely on Haskell, 864 F.2d at 1278. See EJS Properties, LLC

  v. City of Toledo, 651 F. Supp. 2d 743, 752 (N.D. Ohio 2009), aff'd in part, 698 F.3d 845

  (6th Cir. 2012) (finding that a city councilman was not entitled to legislative immunity

  where he sought money in exchange for passage of a re-zoning ordinance) (the 6th Cir. did

  not address the issue of legislative immunity in its opinion affirming the district court’s

  decision to grant summary judgment to the defendants on all constitutional claims). As this

                                                6

Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 6 of 11 PageID #: 1067
  case is persuasive authority and not binding, the Court rejects Plaintiff’s argument as it is

  directly contradicted by the Supreme Court in Bogan, 523 U.S. at 54-55.

         The Supreme Court has established that local legislators are absolutely immune

  from liability for legislative activities. Bogan, supra, at 49. “Whether an act is legislative

  turns on the nature of the act, rather than on the motive or intent of the official performing

  it.” Id. at 54. Legislative immunity applies if an act is both legislative in form and

  legislative in substance. Guindon v. Twp. of Dundee, 488 F. App'x 27, 33 (6th Cir. 2012).

  An act is legislative in form if it is an “integral step in the legislative process,” and an act

  is legislative in substance if it bears “all the hallmarks of traditional legislation, including

  a discretionary, policymaking decision implicating the budgetary priorities of the city and

  the services the city provides to its constituents.” Id. (quoting Bogan, 523 U.S. at 55).

  Legislative immunity protects any local officials, including executive officials, if their

  actions are integral to the legislative process. Bogan, 523 U.S. at 55. Henderson has the

  burden to prove that he is protected by legislative immunity. Guindon, 488 F. App'x at 33.

         It is well established that passing an ordinance is a “purely legislative

  act.” R.S.W.W., Inc. v. City of Keego Harbor, 397 F.3d 427, 438 (6th Cir. 2005) (quotation

  omitted; see also Tucker v. City of Richmond, 388 F.3d 216, 224 (6th Cir. 2004); Shoultes

  v Laidlaw, 886 F.2d 114, 117-18 (6th Cir. 1989) (mayor and council were clearly acting in

  their legislative capacities in passing zoning ordinance and, thus, absolutely immune from

  suit where ordinance was subsequently held invalid). The Sixth Circuit has further

  established that passing a zoning ordinance is a legislative act. Guindon, 488 F. App'x at



                                                 7

Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 7 of 11 PageID #: 1068
  34. Thus, Henderson is entitled to absolute legislative immunity for voting on and passing

  Ordinance 13377.

          Plaintiff argues that Henderson introduced Resolution 29428 which “set no policy

  at all, but rather instructed the City attorney to single out Pratt for discriminatory

  treatment.” [Doc. 20, p. 5]. He further contends that when Henderson “introduced, lobbied

  for, and voted on Resolution 29428, he was engaging in a ministerial, administrative action

  that is not legislative in form or substances,” therefore legislative immunity does not apply.

  [Id. at 6].

          Contrary to Plaintiff’s arguments, just because an act affects only one person or one

  piece of property, does not mean the act is not legislative. See Bogan, 523 U.S. at 55–56,

  118 S.Ct. 966 (finding that legislative immunity protected officials who passed an

  ordinance that eliminated a government department with only one employee, the

  plaintiff); see also Arabbo v. City of Burton, 689 F. App'x 418, 421 (6th Cir. 2017) (holding

  that legislative immunity protected officials who voted to reject an individual's proposal

  that the city help refinance his commercial mortgage); Collins v. Village of New Vienna,

  75 F. App'x 486, 487–88 (6th Cir. 2003) (holding that legislative immunity protected

  officials who passed an ordinance that only eliminated plaintiff's job as Village

  Administrator). Several circuits have also used Bogan's rationale to apply legislative

  immunity to ordinances that affect individual pieces of property. 4th Leaf, LLC v. City of

  Grayson, 425 F. Supp. 3d 810, 823 (E.D. Ky. 2019) (holding that legislative immunity

  protected officials who passed an ordinance consolidating a roadway into the public-road

  system); Sable v. Myers, 563 F.3d 1120, 1127 (10th Cir. 2009) (holding that legislative

                                                8

Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 8 of 11 PageID #: 1069
  immunity protected officials who passed an ordinance condemning a single parcel of land);

  Biblia Abierta v. Banks, 129 F.3d 899, 906 (7th Cir. 1997) (holding that legislative

  immunity protected officials who passed ordinances that changed the zoning code for

  specific parcels of property); see also Strauss v. City of Chicago, 346 F. Supp. 3d 1193,

  1206 (N.D. Ill. 2018).

         Legislators enjoy absolute immunity if their actions fall within the sphere of

  legitimate legislative activity. Bogan, 523 U.S. at 54. Legislative immunity will attach in

  fields where legislators traditionally have power to act. See Tenney v. Brandhove, 341 U.S.

  367, 379 (1951) (finding defendants were not subject to civil liability); see also Powell v.

  McCormack, 395 U.S. 486, 501-06, 81 (1969) (applying legislative immunity in suit

  challenging House's refusal to seat an elected member). Matters are within the sphere of

  legislative activity when they are an “integral part of the deliberative and communicative

  processes by which Members participate in committee and House proceedings with respect

  to the consideration and passage or rejection of proposed legislation or with respect to other

  matters which the Constitution places within the jurisdiction of either House.” Gravel v.

  United States, 408 U.S. 606, 625 (1972). Where an official lacks discretion, the duties are

  likely ministerial, and not legislative. Bogan, 523 U.S. at 51; see also, Morris v. The

  People, 3 Denio 381, 395 (N.Y.1846) (noting that the duty was “of a ministerial character

  only”); Caswell v. Allen, 7 Johns. 63, 68 (N.Y.1810) (holding supervisors liable because

  the act was “mandatory” and “[n]o discretion appear[ed] to [have been] given to the

  supervisors”).



                                                9

Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 9 of 11 PageID #: 1070
          Here, Plaintiff acknowledges that Henderson introduced Resolution 29428 at the

   request of his constituents. [Doc. 1, ¶ 4]. The resolution had to do with zoning, which was

   clearly within the purview of the City Council as the meeting notes submitted by Plaintiff

   reference other zoning ordinances also passed by the council at that time. [Doc. 1, Ex. E].

   The language of the resolution is on behalf of the City Council as a whole and was passed

   by the council. [Id. at ¶ 27; see also Ex. A]. Plaintiff attached the city council meeting

   minutes from October 9, 2018 [Id. at Ex. E] but did not attach the minutes from the April

   24, 2018 meeting wherein Resolution 29428 was passed. While a resolution may not have

   the full force and effect of an ordinance, whether it is ministerial or legislative turns on

   whether the official had discretion in passing it. Bogan, 523 U.S. at 51. Although the Court

   does not have the actual meeting minutes before it, based on how resolutions were treated

   at the October 9, 2018 City Council meeting, council members have discretion in passing

   resolutions and are not merely mandatory decisions. [Doc. 1, Ex. E, pp.6-8]. Thus,

   Henderson was acting in his legislative capacity when he introduced Resolution 29428 as

   the resolution was an integral part of the legislative process, and as a member of the council,

   he had discretion to act on passing the resolution. See Ford v. Tennessee Senate, No. 06-

   2031-BV, 2007 WL 5659414, at *8 (W.D. Tenn. Aug. 15, 2007) (finding that the Senate’s

   act of proposing and voting on a resolution was legislative in nature for the purposes of

   legislative immunity). Thus, Henderson is entitled to absolute legislative immunity for

   voting on and passing Resolution 29428.




                                                 10

Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 10 of 11 PageID #: 1071
            Based on the above, the Court will GRANT Henderson’s motion to dismiss as to

   any claims raised against him in his individual capacity. All claims raised against

   Henderson in his individual capacity will be DISMISSED.

            As the Court has determined that Henderson is entitled to absolute legislative

   immunity, the Court finds it unnecessary discuss the alternative grounds on which

   Henderson has argued for dismissal in the Motion to Dismiss Supporting Memorandum

   [Doc. 13].

      IV.       CONCLUSION

      Based on the above, Defendant Henderson’s Motion to Dismiss [Doc. 12] will be

   GRANTED. This action will be DISMISSED as to Defendant Henderson. An order

   consistent with this opinion will be entered.

            IT IS SO ORDERED.

                                                         ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                                   11

Case 1:19-cv-00010-RLJ-SKL Document 88 Filed 09/02/20 Page 11 of 11 PageID #: 1072
